Citation Nr: 0114877	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  01-01 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to assignment of an increased rating for 
bilateral hearing loss, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1981 to 
April 1985 and from March 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to an 
increased rating for bilateral hearing loss, currently rated 
as 10 percent disabling.  A notice of disagreement was filed 
in November 2000, a statement of the case was issued in 
December 2000, and a substantive appeal was received in 
January 2001.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss 
disability is productive of level IV hearing loss in the 
right ear and level III hearing loss in the left ear.


CONCLUSION OF LAW

The schedular criteria for entitlement to a rating in excess 
of 10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a May 
2000 VA examination report which the Board finds to be 
adequate for rating purposes.  The veteran has also submitted 
a November 2000 medical report from the Hearing Improvement 
Center.  No additional pertinent evidence has been identified 
by the veteran.  The Board therefore finds that the record as 
it stands is adequate to allow for equitable review of the 
veteran's appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
bilateral hearing loss.  The discussions in the rating 
decision, statement of the case , supplemental statement of 
the case, and other communications have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board, therefore, finds that the notice requirements of the 
new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  

Service connection for the veteran's bilateral hearing loss 
was established in rating decisions dated November 1994 for 
the left ear and April 1997 for the right ear.  A 10 percent 
rating was assigned for bilateral hearing loss in September 
1997 based upon puretone threshold averages of 35 decibels in 
the right ear and 58 for the left ear, as well as speech 
discrimination scores of 100 percent for the right ear and 76 
percent for the left ear.

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. § 4.85, Diagnostic Codes 
(DC) 6100-6110.  The assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The regulatory criteria also make provisions for exceptional 
patters of hearing impairment.  When the puretone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or 
Table VIa is to be used, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  Additionally, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

An authorized May 2000 fee basis audiological examination 
showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
40
60
65
65
58
LEFT
40
55
60
65
55

The average decibel loss in the right ear was 58 decibels; 
the average for the left was 55 decibels.  The veteran's 
speech discrimination score using the Maryland CNC test, a 
controlled speech discrimination test, was 12 percent on the 
right and 16 percent on the left.  The examiner indicated 
that the speech discrimination scores were inconsistent with 
the demonstrated communication ability of the veteran, and 
that malingering was possible during speech recognition 
testing.  A mild to moderately severe sensorineural bilateral 
hearing loss was diagnosed.

The Board acknowledges here that veteran submitted a second 
audiological examination conducted at the Hearing Improvement 
Center in November 2000.  The audiologist noted that 
voluntary responses by the veteran to air, bone and speech 
testing did not correlate.  A "no greater than mild" 
hearing loss in the speech frequencies was reported based 
upon voluntary speech reception thresholds.  Functional 
overlay was suspected because of the poor test correlation.  
At any rate, the Board notes that this test did not include 
any results for hearing acuity at the 3,000 hertz level, and 
the Board finds that it therefore may not be used in 
evaluating the veteran's hearing loss disability under 
applicable regulations which call for calculation of the 
average hearing threshold level at the 1,000, 2,000, 3,000 
and 4,000 frequencies.  38 C.F.R. § 4.85(d).  It also is not 
clear that the November 2000 examination included controlled 
speech discrimination testing. 

Because of the noted inconsistency in the results of the May 
2000 examination, the use of the speech discrimination scores 
in rating the veteran's hearing loss is not appropriate.  
38 C.F.R. § 4.85(c).  For the noted puretone threshold 
averages, numeric designations of IV for the right ear and 
III for the left ear are assigned by the regulations.  
38 C.F.R. § 4.85, Table VIA.  These values correspond to a 
disability evaluation of 10 percent.  38 C.F.R. § 4.85, Table 
VII, Diagnostic Code 6100.  The May 2000 examination results 
do not warrant more than the current 10 percent rating under 
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The Board 
therefore concludes that no increase in the veteran's rating 
evaluation is warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991) and the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107), but there is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

In closing, the Board stresses that evaluation of hearing 
loss disability involves the application of the numeric 
designations to the audiometric test results.  In this case, 
the objective findings do not warrant a rating in excess of 
10 percent at this time.  Should the veteran's hearing acuity 
decrease in the future, he may always advance a new increased 
rating claim. 


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

